DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 2/28/2022. Claims 29 and 30 have been added. Claims 1-30 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "the second memory".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of his examination, claim 30 will be interpreted to depend on claim 29, which does recite a second memory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-16, 18-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (US20100200660) in view of Taketa et al (US20090208122).
Regarding claim 1, Moed teaches an image processing method (fig. 11) comprising: 
acquiring information of a first region of interest (ROI) in a first frame (1134 in fig. 11, para. [0116], The ROI tracking step 1134, in an embodiment, assumes that there is one candidate ROI in the image, and uses that ROI's center in succession of stored images to estimate direction, speed and acceleration of the ROI as a result of the scanning appliance/pixel array 208 being moved with respect to the ID, or vice versa--or both the ID and pixel array 208 being moved with respect to each other); 

sequentially storing, in a memory (para. [0057], [0090], one or more image memory devices 414 are configured to store image data of an image; It also stores intermediate results of processing, such as ROI information and extracted features), subframes that are a portion of the second frame, each of the subframes being a line of the second frame (para. [0111], The row-processing steps 1200 are employed to locate potential ID edges and bin these based on rotational orientation. As shown in step 1210, the process 1200 defines a rolling buffer within the memory 414 that stores N image rows); 
determining whether a portion of the stored subframes comprises the second ROI, based on the estimated information of the second ROI (para. [0118], the capture and readout can occur only in the area of the array associated with the predicted ROI (taking into account its predicted current position within the array's overall pixel field)); and 
based on a determination that the portion of the stored subframes comprises the second ROI, processing the portion of the stored subframes (para. [0118], Dynamic feature extraction is used to more-accurately determine the relative angle and spacing 

Moed fails to teach determining whether a portion of the stored subframe comprises the second ROI while the second frame is being stored in the memory.
However Taketa teaches determining whether a portion of the stored frame comprises an ROI while the frame is being stored in memory (para. [0041], [0043], FIG. 2A shows a state where a ROI region R is set within an image. Firstly, the ROI prediction processing unit 22 outputs these pieces of information to a ROI information coding unit 24 as ROI information and, at the same time, stores it in the aforementioned memory. The pieces of information are interpreted to be the frame). It would be obvious to apply these steps to the second frame of Moed.
Therefore taking the combined teachings of Moed and Taketa as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Taketa into the method of Moed. The motivation to combine Taketa and Moed would be to easily reproduce and display a desired ROI (para. [0073] of Taketa).


Regarding claim 2, the modified invention of Moed teaches an image processing method wherein the information of the first ROI comprises any one or any combination of position information of the first ROI, size information of the first ROI, and shape 


Regarding claim 4, the modified invention of Moed teaches an image processing method wherein the estimating of the information of the second ROI comprises setting the acquired information of the first ROI as the information of the second ROI (para. [0116]-[0117] of Moed, tracking of one or more ROIs entails a decision as to whether the candidate ROI in each image frame has moved consistently in terms of distance and direction relative to a previous location; then the decision step 1136 branches to the BE sub-process 1120, delivering the parameters of the predicted ROI 1140 from memory 414).


Regarding claim 5, the modified invention of Moed teaches an image processing method wherein the estimating of the information of the second ROI comprises: 
adjusting the acquired information of the first ROI (para. [0116] of Moed, The tracking process is operated relatively quickly, comparing the change in location of the center of the ROI between frames with respect to its position in the field of view. The position of the ROI would be adjusted); and 
determining the adjusted information of the first ROI as the information of the second ROI (para. [0116] of Moed, For example, where each ROI moves a similarly small amount between frames).


Regarding claim 6, the modified invention of Moed teaches an image processing method wherein the second frame follows the first frame (para. [0116] of Moed, For example, where each ROI moves a similarly small amount between frames).


Regarding claim 7, the modified invention of Moed teaches an image processing method wherein the line of the second frame is either horizontal or vertical (para. [0111] of Moed, image rows).


Regarding claim 8, the modified invention of Moed teaches an image processing method wherein the sequentially storing of the subframes comprises accumulating the subframes on a region that is pre-allocated in the memory (para. [0111] of Moed, across M rows (i.e. vertically), step 1229 sums the contents of each orientation bin vertically).


Regarding claim 10, the modified invention of Moed teaches an image processing method further comprising shifting a first logic value in a shift register corresponding to the second frame, every time one of the subframes is stored (para. [0126] of Moed, the VSoC can include a shift register 996 having a 1024-wide storage array and an interconnection to the 1024-wide bus to more-efficiently transmit data to 


Regarding claim 11, the modified invention of Moed teaches an image processing method wherein the processing of the portion of the stored subframes comprises: 
tracking the second ROI, based on the portion of the stored subframes (para. [0116] of Moed, Note that in alternate embodiments ROI tracking can be employed where there exists more than one ROI candidates in an image, with appropriate mechanisms to distinguish and track each ROI separately); and 
updating the information of the second ROI, based on a result of the second ROI being tracked (para. [0116] of Moed, The tracking process is operates relatively quickly, comparing the change in location of the center of the ROI between frames with respect to its position in the field of view (which can be represented by the overall pixel array or a subset thereof)).


Regarding claim 12, the current embodiment of Moed fails to explicitly teach an image processing method wherein the processing of the portion of the stored subframes comprises: 

processing the second ROI, using the second frame in which the remaining subframe is masked.

However Moed does teach tracking each ROI separately (para. [0116] of Moed, appropriate mechanisms to distinguish and track each ROI separately). It would be obvious to mask the frame to focus on the tracked ROI and perform processing on the ROI as taught in para. [0117] of Moed. The motivation to do so would be to determine false readings (para. [0116] of Moed).


Regarding claim 13, the current embodiment of Moed fails to explicitly teach an image processing method further comprising, based on the portion of the stored subframes being determined to not comprise the second ROI, storing, in the memory, a next subframe that is a line of the second frame, as one of the stored subframes.
However, Moed does teach storing, in the memory, a next subframe that is a line of the second frame, as one of the stored subframes (para. [0111] of Moed, As shown in step 1210, the process 1200 defines a rolling buffer within the memory 414 that stores N image rows. This provides a mechanism to eliminate areas that do not afford sufficient edge-like characteristics to be considered as potential texture for an ID). It would be obvious to store all subframes includes ones that do not comprise a second 


Regarding claim 14, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 15, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 16, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.





Regarding claim 21, the claim recites similar subject matter as claim 7 and is rejected for the same reasons as stated above.


Regarding claim 22, the claim recites similar subject matter as claim 8 and is rejected for the same reasons as stated above.


Regarding claim 24, the claim recites similar subject matter as claim 10 and is rejected for the same reasons as stated above.


Regarding claim 25, the claim recites similar subject matter as claim 11 and is rejected for the same reasons as stated above.


Regarding claim 26, the claim recites similar subject matter as claim 12 and is rejected for the same reasons as stated above.


Regarding claim 27, the claim recites similar subject matter as claim 13 and is rejected for the same reasons as stated above.


Regarding claim 28, the modified invention of Moed teaches an image processing method wherein the processing of the portion of the stored subframes comprises: 
patching the portion of the stored subframes (para. [0116] of Moed, The tracking process is operates relatively quickly, comparing the change in location of the center of the ROI between frames with respect to its position in the field of view (which can be represented by the overall pixel array or a subset thereof. It is unclear what patching encompasses. Therefore the change is interpreted to be patching); and 
tracking the second ROI, using the patched portion of the stored subframes (para. [0116] of Moed, For example, where each ROI moves a similarly small amount between frames).


Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (US20100200660) and Taketa et al (US20090208122) in view of Nijssen et al (US20210135753).
Regarding claim 3, the modified invention of Moed fails to teach an image processing method further comprising sequentially receiving the subframes, using a camera of a rolling shutter method.

Therefore taking the combined teachings of Moed and Taketa with Nijssen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Nijssen into the method of Moed and Taketa. The motivation to combine Nijssen, Taketa and Moed would be to reduce the number of subsequent frames required to complete the reconstruction of the message (abstract of Nijssen).


Regarding claim 17, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (US20100200660) and Taketa et al (US20090208122) in view of Dominguez Castro et al (US20150365610).
Regarding claim 9, the modified invention of Moed fails to teach an image processing method further comprising storing line information of a subframe that is stored last among the subframes, every time one of the subframes is stored.
However Dominguez Castro teaches storing line information of a subframe that is stored last among the subframes every time one of the subframes is stored (para. 
Therefore taking the combined teachings of Moed and Taketa with Dominguez Castro as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Dominguez Castro into the method of Moed and Taketa. The motivation to combine Dominguez Castro, Taketa and Moed would be to enable for reading out pixels from a pixel area in a more efficient way and in particular enabling the faster download of the pixels including the relevant information (para. [0017] of Dominguez Castro).


Regarding claim 23, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663